DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive.
Applicant argues that – 
Weiss does not disclose “the normal control function”. 
Examiner respectfully disagrees with the applicant. The applicant does not claim any description of such “normal control function”. Moreover, Weiss discloses “the normal function” by implementing a model of a synchronous generator. A model can reasonably be interpreted as any function, including a “normal” function. Therefore, Weiss reasonably discloses the “normal control function” as cited. 
Weiss does not disclose “selecting between two different control functions for controlling supplying electrical power”.
Examiner respectfully disagrees with the applicant.  The applicant does not claim any description of the “two different normal control function”. Moreover, Weiss discloses “two different control function” by implementing a model of a synchronous generator. A model can reasonably be interpreted as any function, including a more than one “normal” function. Therefore, Weiss reasonably discloses the “two different normal control function” as cited. 
Weiss does not disclose that "the frequency-maintaining control function is selected if a steady-frequency operating state is present or is being configured, wherein the steady-frequency operating state represents an operating state of the electric supply network in which the network frequency is to be maintained at a constant value" as recited in claim 1. Weiss does not disclose or suggest that the inner loop (the frequency loop) represents an operating state of an electric supply network in which the network frequency is to be maintained at a constant value.
Examiner respectfully disagrees with the applicant. As stated by the applicant, the frequency-maintaining control function represents as the “the network frequency is to be maintained at a constant value”.  Weiss discloses such limitation is reasonably met when Weiss system is operating without faults. Moreover, the applicant’s “operating state”, “network frequency” and “constant value” are met by Weiss as cited since such state, frequency and value is not further described. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-16 & 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US 8,880,236) in view of Wagoner (US 2018/0323618).
Regarding Claim 1, Weiss discloses a method:
supplying electric power at an electric supply network having a network frequency by a converter-controlled generator unit [how to implement an inverter as a static synchronous generator…If the inverter is to be connected to the grid then a three-phase coupling inductor 20 and a circuit breaker 22 are needed to interface with the grid] (Column 6, 29-43), the supplying comprising comprises:
supplying electric power depending on a control function [A control device for an inverter, the control device implementing a model of a synchronous generator] (Claim 1), wherein the electric power comprises active power and reactive power [as disclosed in FIG. 6a & 6b] (FIG. 6a & 6b), and 
[first feedback loop] and a frequency-maintaining control function [reference rotational speed] differing from the normal control function [first feedback loop] as the control function [by “deviation”] (Claim 1; wherein the control device further comprising logic which implements a first feedback loop in which deviation of the rotational speed of the virtual generator rotor from a reference rotational speed is detected and used to adjust the virtual drive torque, thereby to regulate the angular speed of the virtual generator rotor, and hence to regulate frequency of the AC output from the inverter and the real power supplied by the inverter), and 
wherein the normal control function [first feedback loop] is selected if the electric supply network is operating in a normal state [nominal virtual drive torque] (Claim 4), and 
wherein the frequency-maintaining control function [reference rotational speed] is selected if a steady-frequency operating state is present or is being configured [a reference rotational speed, corresponding to the desired AC output frequency of the inverter] (Claim 6), wherein the steady-frequency operating state represents an operating state of the electric supply network in which the network frequency is to be maintained at a constant value [as disclosed in FIG. 6 and “During this transient process, the SSG initially took reactive power from the grid but returned to normal” (constant value)] (Column 13, Lines 58-67 – Column 14, Lines 1-3).
Weiss is silent to disclose “a network connection point.”
Wagoner teaches “a network connection point” [50] (FIG. 5 & ¶ [0026]).
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Wagoner’s teachings into Weiss’ teachings. One would be motivated to do so to connect Weiss’ converter-controlled generator unit as the manager of power produced by a power production source such as wind turbines.
Regarding Claim 2, Weiss in view of Wagoner discloses the method as claimed in claim 1:
Weiss discloses wherein the frequency-maintaining control function [reference rotational speed] controls the power at least depending on a network frequency of the electric supply network [grid] in such a way that the network frequency is supported, wherein the frequency-3International Application No.: PCT/EP2018/065568International Filing Date: June 13, 20 18Preliminary Amendment AccompanyingSubstitute Specificationmaintaining control function is configured to support the network frequency more strongly than the normal control function supports the (Claim 15; the control device comprising a device for detecting the AC frequency of the power distribution grid and using same to form the reference rotational speed used in the first feedback loop to control rotational speed of the virtual generator rotor).
Regarding Claim 3, Weiss in view of Wagoner discloses the method as claimed in claim 1 wherein: 
Weiss discloses the frequency-maintaining control function entails an emulation of a behavior of a synchronous machine with a virtual rotating oscillating weight with a virtual moment of inertia, and the power is supplied at a frequency which is predefined as proportional to a rotational speed of the virtual rotating oscillating weight, wherein the virtual moment of inertia is settable [by a virtual rotor momentum] (Claim 5; based on the understanding of momentum as the quantity of motion of a moving body, measured as a product of its mass and velocity”, the “virtual rotor momentum” disclosed by Weiss would also consider “oscillating weigh” (mass) and “virtual moment of inertia” (velocity)).
Regarding Claim 4, Weiss in view of Wagoner discloses the method as claimed in claim 1, wherein: 
Weiss discloses the frequency-maintaining control function entails an emulation of a behavior of a synchronous machine with a virtual rotating oscillating weight with a virtual moment of inertia (See rejected Claim 3), 
Weiss discloses the power is supplied at a frequency [desired AC output frequency] which is predefined as proportional to a rotational speed [difference between the rotational speed of the virtual generator rotor and a reference rotational speed] of the virtual rotating oscillating weight [see rejected claim 3], and the virtual moment of inertia [see rejected claim 3] is settable and a greater virtual moment of inertia is set for the frequency-maintaining control function than for the normal control function [is multiplied by a frequency drooping coefficient to form the correction to the virtual drive torque] (Claim 6).
Regarding Claim 5, Weiss in view of Wagoner discloses the method as claimed in claim 4.
Weiss discloses wherein the virtual moment of inertia of the frequency-maintaining 4International Application No.: PCT/EP2018/065568International Filing Date: June 13, 2018Preliminary Amendment AccompanyingSubstitute Specificationcontrol is set in comparison with the normal control function at least to a twofold value [is multiplied by a frequency drooping coefficient to form the correction to the virtual drive torque] (Claim 6)
Regarding Claim 7, Weiss in view of Wagoner discloses the method as claimed in claim 1, wherein: 
Wagoner teaches “a network connection point” [50] (FIG. 5 & ¶ [0026]).
Weiss discloses:
an actual frequency [regulate frequency of the AC output from the inverter] (Claim 1); 
a frequency deviation is determined as a deviation of the monitored actual frequency from a reference frequency [by “deviation”] (Claim 1), 
the frequency-maintaining control function predefines a power, which is to be supplied depending on the frequency deviation via a controller function with a settable controller gain function [by “deviation”] (Claim 1), and 
the controller gain is predefined in such a way that the network frequency is more strongly supported than through the use of the normal control function (Claim 15; the control device comprising a device for detecting the AC frequency of the power distribution grid and using same to form the reference rotational speed).
One of ordinary skilled in the art would recognize that combining both Weiss and Wagoner systems would disclose an actual frequency [as disclosed by Weiss] would be monitored at the network connection point [from Wagoner].
Moreover, one would be to combine both Weiss and Wagoner as claimed in current claim 7 similarly to current claim 1 to connect Weiss’ converter-controlled generator unit as the manager of power produced by a power production source such as wind turbines.
Regarding Claim 8, Weiss in view of Wagoner discloses the method as claimed in claim 7, wherein: 
Weiss discloses the normal control function also predefines a power, which is to be supplied depending on the frequency deviation via a controller function with a settable controller gain, and wherein the controller gain of the frequency-maintaining control is set in comparison with the normal control function at least to a twofold value [is multiplied by a frequency drooping coefficient to form the correction to the virtual drive torque] (Claim 6).

Regarding Claim 9, Weiss in view of Wagoner discloses the method as claimed in claim 7.
Weiss discloses wherein the reference frequency, a monitored frequency, or a mean value of the network frequency at the time of the switchover to the frequency-maintaining control function is used as a constant frequency value [as disclosed in FIG. 5] (Column 13, Lines 48-57).
Wagoner teaches “a network connection point” [50] (FIG. 5 & ¶ [0026]).
One of ordinary skilled in the art would recognize that combining both Weiss and Wagoner systems would disclose wherein the reference frequency [as disclosed by Weiss] would be at the network connection point [from Wagoner].
One would be to combine both Weiss and Wagoner as claimed in current claim 9 similarly to current claim 1 to connect Weiss’ converter-controlled generator unit as the manager of power produced by a power production source such as wind turbines.
Regarding Claim 10, Weiss in view of Wagoner discloses the method as claimed in claim 1, wherein: 
Weiss discloses the frequency-maintaining control is used for a predefined steady-frequency time period only, and the predefined steady-frequency time period is less than 1 minute (Column 13, Lines 27-31).
Regarding Claim 11, Weiss in view of Wagoner discloses the method as claimed in claim 1, wherein: 
Weiss discloses:
the converter-controlled generator unit [If the inverter is to be connected to the grid then a three-phase coupling inductor 20 and a circuit breaker 22 are needed to interface with the grid] (Column 6, 29-43) comprises or is at least one wind turbine with an aerodynamic rotor (Column 1, Lines 28-33), 
the frequency-maintaining control consumes more power than the normal control function to support the network frequency so that additional power can be fed into or drawn from the electric network for the steady-frequency time period [When the SSG was requested to deliver 80W real power to the grid, the frequency of the SSG increased and then returned to the grid frequency 50 Hz, after about 20 cycles] (Column 13, Lines 48-57), and 
[T is the electromagnetic torque on the rotor due to its interaction with the stators and D, is a damping factor. T. can be found from the total energy E stored in the machine, which is the sum of the magnetic energy stored in the stator and rotor magnetic fields and the kinetic energy stored in the rotating parts, i.e] (Column 5, Lines 22-30).
Regarding Claim 12, Weiss in view of Wagoner discloses the method as claimed in claim 1, wherein: 
Weiss in view of Wagoner discloses the presently prevailing value of the monitored network frequency or a mean value of a monitored frequency is selected as a frequency reference value in the event of a switchover from the normal control function to the frequency-maintaining control function (See rejected claim 9), 
Weiss discloses the frequency reference value selected is specified as a constant value for the entire duration of a or the steady-frequency time period, and a7International Application No.: PCT/EP2018/065568International Filing Date: June 13, 20 18Preliminary Amendment AccompanyingSubstitute Specificationdjustment to the frequency reference value is performed with the frequency-maintaining control function for the entire duration of the steady-frequency time period [when “deviation is detected”] (Claim 21; implementing a first feedback loop in which deviation of the rotational speed of the virtual generator rotor from a reference rotational speed is detected and used to adjust the virtual drive torque, thereby to regulate the rotational speed of the virtual generator rotor, and hence to regulate frequency of the AC output from the inverter and the real power supplied by the inverter).
Regarding Claim 13, Weiss in view of Wagoner discloses the method as claimed in claim I, wherein: 
Weiss discloses the frequency-maintaining control function [by “deviation”] (Claim 1; wherein the control device further comprising logic which implements a first feedback loop in which deviation of the rotational speed of the virtual generator rotor from a reference rotational speed is detected and used to adjust the virtual drive torque, thereby to regulate the angular speed of the virtual generator rotor, and hence to regulate frequency of the AC output from the inverter and the real power supplied by the inverter)
Wagoner discloses the electric supply network is dividable into subnetworks [each of 48 is a “subnetwork” of 46] (FIG. 3). 
One of ordinary skilled in the art would recognize that combining both Weiss and Wagoner systems would disclose the frequency-maintaining control function [as disclosed by Weiss] is selected if the subnetworks are intended to be connected [as disclosed by Wagoner].
Additionally, one would be motivated to combine both Weiss and Wagoner as claimed in current claim 14 similarly to current claim 1 to connect Weiss’ converter-controlled generator unit as the manager of power produced by a power production source such as wind turbines.
Regarding Claim 14, Weiss in view of Wagoner discloses the method as claimed in claim 1, wherein: 
Wagoner discloses a subnetwork [each of 48 is a “subnetwork” of 46] OR 
Weiss discloses a frequency-adapting control function is provided to match the frequency of a subnetwork OR and the frequency-adapting control function is selected initially following the normal control function in preparation for the steady-frequency operating state in order to carry out the matching of the frequencies, and  then, when the frequencies are matched, to select the frequency-maintaining control function (As shown above, an SSG can be operated in the same way as a synchronous generator under normal working conditions. An important process related to an SSG or SG is the synchronization procedure prior to connection of the SSG/SG to another SSG/SG or to the public grid. This procedure involves bringing the terminal voltage ν to be (almost) the same as the grid voltage νg on the other side of the circuit breaker 22, which means the same amplitude, the same frequency and the same phase angle).
One would be motivated to combine both Weiss and Wagoner as claimed in current claim 14 similarly to current claim 1 to connect Weiss’ converter-controlled generator unit as the manager of power produced by a power production source such as wind turbines.


Regarding Claim 15, Weiss in view of Wagoner discloses the method as claimed in claim 14, wherein: at least the two subnetworks are interconnected following the selection of the frequency-maintaining control function and, the method further comprising: 
Weiss discloses initially selecting the frequency-maintaining control function following the normal control function in preparation for the steady-frequency operating state, then, when the frequencies are matched, selecting the frequency-maintaining control function, and following the selection of the frequency- maintaining control function, wherein the interconnecting of the at least (As shown above, an SSG can be operated in the same way as a synchronous generator under normal working conditions. An important process related to an SSG or SG is the synchronization procedure prior to connection of the SSG/SG to another SSG/SG or to the public grid. This procedure involves bringing the terminal voltage ν to be (almost) the same as the grid voltage νg on the other side of the circuit breaker 22, which means the same amplitude, the same frequency and the same phase angle.
Regarding Claim 16, Weiss in view of Wagoner discloses the method as claimed in claim 1.
Weiss discloses wherein a transition function [when “deviating”] is provided to predefine or control a change from the frequency-maintaining control function to the normal control function and/or from the normal control function to the frequency- maintaining control function, wherein the transition function in each case specifies a time characteristic in order to change(Claim 1; wherein the control device further comprising logic which implements a first feedback loop in which deviation of the rotational speed of the virtual generator rotor from a reference rotational speed is detected and used to adjust the virtual drive torque, thereby to regulate the angular speed of the virtual generator rotor, and hence to regulate frequency of the AC output from the inverter and the real power supplied by the inverter).
Regarding Claim 18, Weiss in view of Wagoner discloses the method as claimed in claim 1.
Weiss discloses wherein: the frequency-maintaining control function, the normal control function, and, the frequency-adapting control function are selected depending at least on an external request, wherein the generator unit is configured to receive the external request via an interface [by circuit the breaker] (Column 11, Lines 41-54; the SSG can provide a green (go-ahead) signal for the operator to turn on the circuit breaker (it can be set to turn on automatically). The circuit breaker is allowed to be turned on in two cases: (1) when the MPDT switch i_g is set at Throw g, i.e., when the grid voltage is present and the mode switch is tuned at grid-connected mode; (2) when the grid voltage is not present and the mode switch is turned at island mode, which allows parallel operation of multiple inverters (to be discussed in more detail later).
Regarding Claim 19, Weiss in view of Wagoner discloses the method as claimed in claim 1.
Weiss discloses wherein the converter-controlled generator unit switches over from a current-impressing mode to a voltage- impressing mode when selecting the frequency-maintaining function (Claim 5). OR.
Regarding Claim 20, Weiss discloses a energy system(Claim 1) comprising: 
a supply unit [A simple DC/AC converter (inverter) used to convert the DC power supply VDC obtained from renewable/distributed energy sources] configured to supply electric power depending on a control function [If the inverter is to be connected to the grid then a three-phase coupling inductor 20 and a circuit breaker 22 are needed to interface with the grid] (Column 6, Lines 32-43), wherein the electric power can comprise active power and reactive power [The inverter is connected to the grid via a circuit breaker and a step-up transformer. In this case, Dq=0. The SSG was connected to the grid at t=1 second. The real power P=80 W was applied at t=2 second by suitably setting Pset and the reactive power Q=60 Var was applied at t=35 second by means of Qset] (Column 13, Lines 32-38), and 
a control unit in which the control function is implemented [a control device for an inverter, the control device implementing a model of a synchronous generator], the control unit being configured to make a selection between a normal control function [first feedback loop] and at least one frequency-maintaining control function [reference rotational speed] differing from the normal control function as a control function [by “deviation”] (Claim 1; wherein the control device further comprising logic which implements a first feedback loop in which deviation of the rotational speed of the virtual generator rotor from a reference rotational speed is detected and used to adjust the virtual drive torque, thereby to regulate the angular speed of the virtual generator rotor, and hence to regulate frequency of the AC output from the inverter and the real power supplied by the inverter,), wherein the control unit is configured to: 
select the normal control function [first feedback loop] the electric supply network is operating in a normal state [nominal virtual drive torque] (Claim 4), and 
select the frequency-maintaining control function [reference rotational speed] if a steady-frequency operating state is present or is being prepared [a reference rotational speed, corresponding to the desired AC output frequency of the inverter] (Claim 6, wherein a the steady-operating state describes an operating stat[as disclosed in FIG. 6 and “During this transient process, the SSG initially took reactive power from the grid but returned to normal”] (Column 13, Lines 58-67 – Column 14, Lines 1-3).
Weiss is silent to disclose:
a wind energy system [105] (FIG. 5);
 a network connection point [50] (FIG. 5 & ¶ [0026]).
Wagoner teaches “a network connection point” [50] (FIG. 5 & ¶ [0026]).
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Wagoner’s teachings into Weiss’ teachings (a-b). One would be motivated to do so to connect Weiss’ converter-controlled generator unit as the manager of power produced by a power production source such as wind turbines.
Regarding Claim 21, Weiss in view of Wagoner discloses the wind energy system as claimed in claim 20.
Weiss discloses further comprising an energy store configured to provide electric energy to perform the frequency-maintaining control function (Column 9, Lines 43-55; Hence, for a given frequency drooping coefficient should be made small. This indicates that it is not necessary to have a large inertia for the virtual physical synchronous generator, although a larger inertia means that more energy can be stored. In other words, the energy storage function of an SSG can, and should, be decoupled from the inertia.)
Regarding Claim 22, Weiss in view of Wagoner discloses the wind energy system as claimed in claim 20.
Weiss discloses further comprising an interface to receive at least one request for the selection of a control function (Column 6, Lines 38-43; If the inverter is to be connected to the grid then a three-phase coupling inductor 20 and a circuit breaker 22 are needed to interface with the grid).
Regarding Claim 23, Weiss in view of Wagoner discloses the wind energy system as claimed in claim 20.
Wagoner discloses wherein the wind energy system is a wind turbine or a windfarm [105] (FIG. 5).
Allowable Subject Matter
Claims 6 & 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.O./Examiner, Art Unit 2832     

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832